                         IN THE UNITED STATE DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ABINGDON DIVISION


  UNITED STATES OF AMERICA                     )
       PLAINTIFF                               )
                                               )
  v.                                           ) CASE NO. : 1:17-CR-027-JPJ-PMS
                                               )
  JOEL A. SMITHERS                             )
       DEFENDANT                               )


                                      NOTICE OF APPEAL

         Notice is hereby given that, Joel Adams Smithers, defendant in the above named case,

  hereby appeals, pursuant to Rule 4(b) of the Federal Rules of Appellate Procedure, to the United

  States Court of Appeals for the Fourth Circuit from the final judgment of United States District

  Court Judge James P. Jones, entered in this action on the 3rd day of October, 2019.

                                               JOEL ADAMS SMITHERS

                                               BY COUNSEL

  BY:    /s/Don M. Williams, Jr.

  DON M. WILLIAMS, JR.
  ATTORNEY AT LAW/ATTORNEY FOR DEFENDANT
  P. O. BOX 601
  PENNINGTON GAP, VA 24277
  TEL: 276-546-3087
  FAX: 276-546-2642
  VSB: 41143
  EMAIL: donwilliamsjr@yahoo.com

                                   CERTIFICATE OF SERVICE

          I, Don M. Williams, Jr., hereby certify that I have this the 10th day of October, 2019,
  electronically filed the foregoing with the Clerk of the Court using CM/ECF system which will
  send notification of such filing to the Assistant United States Attorney.

                                       /s/ Don M. Williams, Jr.




Case 1:17-cr-00027-JPJ-PMS Document 285 Filed 10/10/19 Page 1 of 1 Pageid#: 12476
